Exhibit 10.2

 

EARTHLINK, INC.

 

2011 SHORT-TERM INCENTIVE BONUS PLAN

 

THIS 2011 SHORT-TERM INCENTIVE BONUS PLAN (this “Plan”) of EarthLink, Inc., a
Delaware corporation (the “Company”), for the benefit of the eligible employees
described herein, is adopted as of the 7th day of February 2011.  This Plan
replaces and supersedes the terms of the Company’s Amended and Restated 2010
Short-Term Incentive Plan as in effect prior to the adoption of this Plan.

 

WITNESSETH:

 

WHEREAS, the Board of Directors of the Company has approved the Plan as set
forth herein.

 

NOW, THEREFORE, the Company hereby establishes the Plan as set forth below.

 

1.             STATEMENT OF PURPOSE

 

1.1           Statement of Purpose.  The purpose of the Plan is to encourage the
creation of shareholder value by establishing a direct link between Adjusted
EBITDA (as defined below), Revenue (as defined below) and other Corporate
Performance Objectives achieved and the incentive compensation of Participants
in the Plan.

 

Participants contribute to the success of the Company through the application of
their skills and experience in fulfilling the responsibilities associated with
their positions.  The Company desires to benefit from the contributions of the
Participants and to provide an incentive bonus plan that encourages the
sustained creation of shareholder value.

 

2.             DEFINITIONS

 

2.1           Definitions.  Capitalized terms used in the Plan shall have the
following meanings:

 

“Adjusted EBITDA” means EBITDA excluding stock-based compensation expense under
SFAS No. 123(R), net losses of equity affiliates, gain (loss) on investments,
net, impairment of goodwill and intangible assets and restructuring and
acquisition costs.  Additionally, to the extent any Bonus Award to be paid to
any Participant pursuant to the Plan is paid in shares of Common Stock, the
calculation of Adjusted EBITDA shall exclude any compensation expense
attributable to Bonus Awards paid in shares of Common Stock.

 

“Bonus Award” means the Participant’s Performance Bonus or such lesser amount as
the Committee in its sole discretion may determine as of a result of the failure
by the individual Participant to achieve desired individual performance levels
for the Bonus Period.

 

“Bonus Period(s)” means both the period beginning January 1 and ending June 30
of each calendar year and the period beginning July 1 and ending December 31 of
each calendar year, in

 

--------------------------------------------------------------------------------


 

respect of which the Corporate Performance Objectives are measured and the
Participants’ Bonus Awards, if any, are to be determined.

 

“Cause” has the same definition as under any employment or service agreement
between the Employer and the Participant or, if no such employment or service
agreement exists or if such employment or service agreement does not contain any
such definition, Cause means (i) the Participant’s willful and repeated failure
to comply with the lawful directives of the Board of Directors of any Employer
or any supervisory personnel of the Participant; (ii) any criminal act or act of
dishonesty or willful misconduct by the Participant that has a material adverse
effect on the property, operations, business or reputation of any Employer;
(iii) the material breach by the Participant of the terms of any
confidentiality, non-competition, non-solicitation or other such agreement that
the Participant has with any Employer or (iv) acts by the Participant of willful
malfeasance or gross negligence in a matter of material importance to any
Employer.

 

“Change in Control” means the occurrence of any of the following events:

 

(a)           the accumulation in any number of related or unrelated
transactions by any person of beneficial ownership (as such term is used in
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended) of
more than fifty percent (50%) of the combined voting power of the Company’s
voting stock; provided that, for purposes of this subsection (a), a Change in
Control will not be deemed to have occurred if the accumulation of more than
fifty percent (50%) of the voting power of the Company’s voting stock results
from any acquisition of voting stock (i) directly from the Company that is
approved by the Incumbent Board, (ii) by the Company, (ii) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Employer, or (iv) by any person pursuant to a merger, consolidation, or
reorganization (a “Business Combination”) that would not cause a Change in
Control under clauses (i) and (ii) of subsection (b) below; or

 

(b)           consummation of a Business Combination, unless, immediately
following that Business Combination, (i) all or substantially all of the persons
who are the beneficial owners of voting stock of the Company immediately prior
to that Business Combination beneficially own, directly or indirectly, at least
fifty percent (50%) of the then outstanding shares of common stock and at least
fifty percent (50%) of the combined voting power of the then outstanding voting
stock entitled to vote generally in the election of directors of the entity
resulting from that Business Combination (including, without limitation, an
entity that as a result of that transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the voting
stock of the Company, and (ii) at least sixty percent (60%) of the members of
the Board of Directors of the entity resulting from that Business Combination
holding at least sixty percent (60%) of the voting power of such Board of
Directors were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors providing for
that Business Combination and, as a result of or in connection with such
Business Combination, no person has the right to dilute either such percentages
by appointing additional members to the Board of Directors or otherwise without
election or action by the shareholders; or

 

2

--------------------------------------------------------------------------------


 

(c)           a sale or other disposition of all or substantially all the assets
of the Company, except pursuant to a Business Combination that would not cause a
Change in Control under clauses (i) and (ii) of subsection (b) above, or

 

(d)           approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company, except pursuant to a Business
Combination that would not cause a Change in Control under clauses (i) and
(ii) of subsection (b) above; or

 

(e)           the acquisition by any person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of the
Company (i) through the ownership of securities which provide the holder with
such power, excluding voting rights attendant with such securities, or (ii) by
contract; provided the Change in Control will not be deemed to have occurred if
such power was acquired (x) directly from the Company in a transaction approved
by the Incumbent Board, (y) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Employer or (z) by any person
pursuant to a Business Combination that would not cause a Change in Control
under clauses (i) and (ii) of subsection (b) above.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Leadership and Compensation Committee of the Board of
Directors of the Company which will administer the Plan.

 

“Compensation” means the Participant’s actual wages earned during the Bonus
Period, excluding incentive payments, salary continuation, bonuses, income from
equity awards, stock options, restricted stock, restricted stock units, deferred
compensation, commissions, and any other forms of compensation over and above
the Participant’s actual wages earned during the Bonus Period.

 

“Common Stock” means the common stock, $.01 par value per share, of the Company.

 

“Corporate Performance Objectives” means Adjusted EBITDA and Revenue, in such
amounts as the Committee shall determine in its sole discretion for each Bonus
Period that must be achieved for the Participant’s Performance Bonus Multiplier
for the Bonus Period to be greater than zero (0). Notwithstanding the foregoing,
the Committee may establish Corporate Performance Objectives based upon any of
the business criteria with respect to which Awards (as defined therein) that are
intended to constitute qualified performance-based compensation under the
Company’s 2006 Equity and Cash Incentive Plan may be based.  The Committee shall
adjust the Corporate Performance Objectives as the Committee in its sole
discretion may determine is appropriate in the event of unanticipated
circumstances, unbudgeted acquisitions or divestitures, or other unexpected
changes to fairly and equitably determine the Bonus Awards and to prevent any
inappropriate enlargement or dilution of the Bonus Awards.  In that respect, the
Corporate Performance Objectives may be adjusted to reflect, by way of example
and not of limitation, (i) the impairment of any tangible or intangible assets,
(ii) litigation or claim judgments or settlements, (iii) changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) mergers, acquisitions, business combinations, reorganizations
and/or restructuring programs, (v) reductions in force and early retirement
incentives, (vi) a Change in Control and (vii) any other extraordinary, unusual,
infrequent or non-reoccurring items separately identified in the

 

3

--------------------------------------------------------------------------------


 

financial statements and/or notes thereto in accordance with generally accepted
accounting principles.  To the extent any such adjustments affect any Bonus
Award, the intent is that the adjustments shall be in a form that allows the
Bonus Award to continue to meet the requirements of Section 162(m) of the Code
for deductibility to the extent intended.

 

“Corporate Priorities” means the established goals of the Company to (i) conduct
the Company’s business in a way that is consistent with the Company’s mission
and values; (ii) meet or exceed the financial commitments the Company makes to
its shareholders; (iii) build and communicate the Company’s strategy to evolve
the Company into a leading IP infrastructure and managed services company;
(iv) successfully integrate recent acquisitions against goals to meet financial
synergy targets and optimize the assets and skill sets acquired; (v) build a
strong succession planning process that serves as the foundation for developing
and deploying people at every level of the Company to support the Company’s
short and long-term strategic intent; and (vi) develop a capital structure
strategy that provides the flexibility to support the Company’s strategic
direction and optimizes shareholder value.

 

“Disability” means where the Participant is “disabled” or has incurred a
“disability” in accordance with the policies of the Employer that employs the
Employee in effect at the applicable time.

 

“Distribution” means the payment of the Bonus Award under the Plan.

 

“Distribution Date” means the date on which the Distribution occurs.

 

“EBITDA” means income (loss) from continuing operations before interest income
(expense) and other, net, income, taxes, depreciation and amortization.

 

“Effective Date” means January 1, 2011.

 

“Employee” means a common law employee of an Employer.  A common law employee of
an Employer only includes an individual who renders personal services to the
Employer and who, in accordance with the established payroll, accounting and
personnel policies of the Employer, is characterized by the Employer as a common
law employee.  An Employee does not include any person whom the Employer has
identified on its payroll, personnel or tax records as an independent contractor
or a person who has acknowledged in writing to the Employer that such person is
an independent contractor, whether or not a court, the Internal Revenue Service
or any other authority ultimately determines such classification to be correct
or incorrect as a matter of law.

 

“Employer” means EarthLink, Inc. (also referred to as the “Company”) and any
other entity that is part of a controlled group of corporations or is under
common control with the Company within the meaning of Sections 1563(a),
414(b) or 414(c) of the Code, except that, in making any such determination,
fifty percent (50%) shall be substituted for eighty percent (80%) each place
therein.

 

“Incumbent Board” means a Board of Directors of the Company at least a majority
of whom consist of individuals who either are (a) members of the Company’s Board
of Directors as of the Effective Date of the adoption of this Plan or
(b) members who become members of the

 

4

--------------------------------------------------------------------------------


 

Company’s Board of Directors subsequent to the date of the adoption of this Plan
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least sixty percent (60%) of the directors then
comprising the Incumbent Board (either by specific vote or by approval of a
proxy statement of the Company in which that person is named as a nominee for
director, without objection to that nomination), but excluding, for that
purpose, any individual whose initial assumption of office occurs as a result of
an actual or threatened election contest  (within the meaning of Rule 14a-11 of
the Securities Exchange act of 1934, as amended) with respect to the election or
removal of directors or other action or threatened solicitation of proxies or
consents by or on behalf of a person other than the  Board of Directors of the
Company.

 

“Management” means the executive officers of EarthLink, Inc., individually or as
a group, as designated by the Board of Directors of the Company.

 

“Maximum Bonus Award” means the maximum bonus award, denoted as a dollar amount,
that can be earned and paid to the Participant for the Bonus Period as
established by the Committee.

 

“Participant” means an Employee of an Employer who is selected to participate in
the Plan.

 

“Performance Bonus” means the dollar amount which results from multiplying the
Participant’s Compensation for the Bonus Period by the product of the
Participant’s Target Bonus Percent and the Participant’s Performance Bonus
Multiplier.

 

“Performance Bonus Multiplier” means either (i) zero (0) or (ii) the percentage
from fifty percent (50%) to two hundred percent (200%), that applies to
determine the Participant’s Performance Bonus for the Bonus Period.  The
Committee shall establish the Performance Bonus Multipliers that relate to the
levels of Corporation Performance Objectives that must be achieved during the
Bonus Period to calculate the Participant’s Performance Bonus.

 

“Plan” means this EarthLink, Inc. 2011 Short-Term Incentive Bonus Plan, in its
current form and as it may be hereafter amended.

 

“Revenue” means gross revenue from operations.

 

“Target Aggregate Bonus” means the Bonus Award that would be earned if the
Participant’s Performance Bonus Multiplier were one hundred percent (100%).

 

“Target Bonus Percent” means the percent of the Participant’s Compensation that
will be earned as a Performance Bonus where the Corporate Performance Objectives
that are achieved for the Bonus Period result in a Performance Bonus Multiplier
of one hundred percent (100%).  The Target Bonus Percent for each Participant
shall be established consistent with the Participant’s position in the Company’s
compensation structure except that the Target Bonus Percent for each Management
Participant shall be established by the Committee.

 

5

--------------------------------------------------------------------------------


 

3.             ADMINISTRATION OF THE PLAN

 

3.1           Administration of the Plan.  The Committee shall be the sole
administrator of the Plan and shall have full authority to formulate adjustments
and make interpretations under the Plan as it deems appropriate. The Committee
shall also be empowered to make any and all of the determinations not herein
specifically authorized which may be necessary or desirable for the effective
administration of the Plan. Any decision or interpretation of any provision of
this Plan adopted by the Committee shall be final and conclusive. Benefits under
this Plan shall be paid only if the Committee determines, in its sole
discretion, that the Participant or Beneficiary is entitled to them. None of the
members of the Committee shall be liable for any act done or not done in good
faith with respect to this Plan. The Company shall bear all expenses of
administering this Plan.

 

4.             ELIGIBILITY

 

4.1           Establishing Participation.  Each Employee whose position in the
Company’s compensation structure entitles him or her to participate in the Plan
shall participate in the Plan for the applicable Bonus Period except that the
Committee must approve the members of Management, if any, who shall be entitled
to participate in the Plan for each Bonus Period.  The Committee shall retain
the discretion to name as a Participant any member of Management hired or
promoted after the commencement of the Bonus Period.

 

5.             AMOUNT OF BONUS AWARDS

 

5.1           Establishment of Bonuses.

 

(a)           Initial Determinations.  For each Bonus Period, the Committee
shall establish generally for each Participant the Target Bonus Percent and the
Performance Bonus Multiplier that will apply with respect to the designated
levels of achievement of the Corporate Performance Objectives.  The Performance
Bonus Multiplier for each Participant will be based on the achievement of such
Corporate Performance Objectives as the Committee shall designate, which may
include the achievement of one or more Corporate Performance Objectives or any
combination of Corporate Performance Objectives as the Committee may select.

 

(b)           Performance Objectives.  For each Bonus Period, the Committee
shall establish the Corporate Performance Objectives that must be achieved to
determine each Participant’s Performance Bonus Multiplier for the Bonus Period.
To the extent the Corporate Performance Objectives are not achieved, the
Performance Bonus Multiplier shall be zero (0).  The Corporate Performance
Objectives to be achieved must take into account and be calculated with respect
to the full accrual and payment of the Bonus Awards under the Plan.

 

The Corporate Performance Objectives must be established in writing no later
than the earlier of (i) ninety (90) days after the beginning the period of
service to which they relate and (ii) before the lapse of twenty-five percent
(25%) of the period of service to which they relate; they must be uncertain of
achievement at the time they are established; and the achievement of the
Corporate Performance Objectives must be determinable by a third party with
knowledge of the relevant facts.  The Corporate Performance Objectives may be
stated with respect to the Company’s, an Affiliate’s, a product’s, and/or a
business unit’s Adjusted EBITDA, Revenue or

 

6

--------------------------------------------------------------------------------


 

other Corporate Performance Objectives and/or any combination of the foregoing
as the Committee may designate.  The Corporate Performance Conditions may, but
need not, be based upon an increase or positive result under the aforementioned
business criteria and could include, for example and not by way of limitation,
maintaining the status quo or limiting the economic losses (measured, in each
case, by reference to the specific business criteria).

 

5.2           Calculation of Bonus Awards.

 

(a)           Timing of the Calculation.  The calculations necessary to
determine the Bonus Awards for the Bonus Period most recently ended shall be
made no later than the fifteenth day of the third month following the end of the
Bonus Period for which the Bonus Awards are to be calculated. Such calculation
shall be carried out in accordance with this Section 5.2.

 

(b)           Calculation.  Following the end of each Bonus Period, each
Participant’s Performance Bonus shall be calculated, and the Participant’s Bonus
Award for that Bonus Period shall be either the Participant’s Performance Bonus
or such lesser amount as the Committee in its sole discretion may determine as
set forth in Section 5.2(d).  Notwithstanding any other provision of the Plan,
the Participant’s Bonus Award may not exceed the Maximum Bonus Award.

 

(c)           Written Determination.  For the Performance Bonus, which is based
on the achievement of Corporate Performance Objectives, the Committee shall
certify in writing whether such Corporate Performance Objectives have been
achieved.  The Bonus Awards payable under this Plan are intended to constitute
Awards (as defined therein) under the Company’s 2006 Equity and Cash Incentive
Plan to the maximum extent possible.  Accordingly, the Bonus Awards hereunder
also will be subject to the terms of the Company’s 2006 Equity and Cash
Incentive Plan to the extent applicable.  Any Bonus Awards or portions thereof
that do not constitute Awards (as defined therein) under the Company’s 2006
Equity and Cash Incentive Plan shall be deemed separate Bonus Awards that are
granted under this Plan but outside of the Company’s 2006 Equity and Cash
Incentive Plan.

 

(d)           Negative Discretion.  Notwithstanding any other provision of the
Plan, the Participant’s Performance Bonus may be reduced, but not below zero
(0), if the Participant’s individual performance for the Bonus Period falls
below that expected of such Participant.  Additionally, the Performance Bonus of
any Management Participant may be reduced, up to twenty-five percent (25%), if
the Management Participant’s individual performance with respect to Corporate
Priorities for the Bonus Period falls below that expected of such Management
Participant.  Management “subject to the approval of the Committee” may
determine if any Participant’s Performance Bonus should be reduced to determine
the Participant’s Bonus Award as a result of the Participant’s failure to
achieve required individual performance levels during the Bonus Period. The
Committee shall determine in its discretion whether any Performance Bonuses for
Management Participants should be reduced to determine the Participant’s Bonus
Award for failure to achieve the desired individual performance levels, whether
or not with respect to Corporate Priorities, during the Bonus Period. Any
reduction of a Participant’s Performance Bonus shall be at the sole and absolute
discretion of the Committee.

 

7

--------------------------------------------------------------------------------


 

6.             PAYMENT OF AWARDS

 

6.1           Eligibility for Payment.  Except as otherwise set forth in
Sections 7.1 and 8.1 of this Plan, Bonus Awards shall not be paid to any
Participant who is not employed by an Employer on the date the Distribution is
to be made, and a Participant who terminates employment with all Employers shall
not be eligible to receive any Distribution for (i) the Bonus Period that
includes such termination of employment, (ii) any prior Bonus Period to the
extent not paid before such termination of employment nor (iii) any future Bonus
Periods.

 

6.2           Timing of Payment.  Any Distribution to be paid for a Bonus Period
shall be paid no later than the 15th day of the third month following the end of
the calendar year which includes the applicable the Bonus Period.

 

6.3           Payment of Award.  The amount of the Bonus Award to be paid
pursuant to this Section 6 to a Participant who is employed by the Company shall
be paid in one lump sum cash payment by the Company, except that the Company, in
its sole discretion, may elect to pay part or all of the amount of any Bonus
Award payable to such Participant for the Bonus Period that exceeds the
Participant’s Target Aggregate Bonus for such Bonus Period in shares of Common
Stock in lieu of cash.  The amount of the Bonus Award to be paid pursuant to
this Section 6 to a Participant who is employed by an Affiliate shall be paid in
one lump sum cash payment by the Affiliate that employs the Participant, except
that the Affiliate, in its sole discretion, may elect to pay part or all of the
amount of the Participant’s Bonus Award payable to such Participant in shares of
Common Stock in lieu of cash.  In the event part or all of any Bonus Award is to
be paid in shares of Common Stock, the number of shares to be delivered shall be
equal to the dollar amount of the Bonus Award otherwise payable divided by the
closing price of a share of Common Stock on the day the Committee approves the
amount of the Participant’s Bonus Award if such day is a trading day or, if such
day is not a trading day, the closing price of a share of Common Stock on the
last trading day immediately before the day the Committee approves the amount of
the Participant’s Bonus Award.  Shares of Common Stock to be delivered under
this Plan may be paid under the Company’s 2006 Equity and Cash Incentive Plan or
under any other plan under which shares of Common Stock are otherwise available
for payment of Bonus Awards.

 

6.4           Taxes; Withholding.  To the extent required by law, the Employer
shall withhold from all Distributions made hereunder any amount required to be
withheld by Federal and state or local government or other applicable laws. Each
Participant shall be responsible for satisfying in cash or cash equivalent
acceptable to the Company any income and employment tax withholdings applicable
to any Distribution to the Participant under the Plan. The Company, to the
extent applicable law permits, may permit the Participant to pay applicable tax
withholdings by withholding shares of Common Stock that the Participant
otherwise would receive upon the Distribution but only to satisfy the
Participant’s minimum required tax withholdings.  Any shares of Common Stock
withheld to pay applicable tax withholdings shall be equal to the dollar amount
of the withholding divided by the closing price of a share of Common Stock on
the last trading date immediately before the date of the Distribution.

 

8

--------------------------------------------------------------------------------


 

7.             CHANGE IN CONTROL

 

7.1           Payment After a Change in Control.  If at any time after a Change
in Control occurs the Participant’s employment with all Employers is terminated
by an Employer for any reason other than Cause, death or Disability, then, the
Participant shall be entitled to receive for the Bonus Period that includes the
date of the Participant’s termination of employment the Bonus Award that would
result based on the Employer’s estimate of the Bonus Award that is reasonably
likely to be payable for the entire Bonus Period taking into account the
Corporate Performance Objectives achieved during the Bonus Period through the
time of the Participant’s termination of employment (annualized or otherwise
forecasted for the entire Bonus Period considering progress towards goals and
the portion of the Bonus Period preceding the Participant’s termination of
employment compared to the entire Bonus Period), calculated on the same basis as
other similarly-situated Participants, except that the Bonus Award for that
Bonus Period shall be based solely upon the Participant’s Compensation for that
Bonus Period through the time of termination of employment, provided however
that Participant shall only be entitled to receive such Bonus Award for the
Bonus Period that includes the date of the Participant’s termination of
employment if the Participant’s termination of employment occurs after the first
calendar quarter and on or before December 31 of the calendar year.  Each
Participant described above also shall be entitled to receive any Bonus Award
payable for any Bonus Period that ended before the termination of the
Participant’s employment.  Such Bonus Awards shall be paid no later than the
time they would have been paid under the Plan if the Participant had remained
employed.

 

8.             POSITION ELIMINATION

 

8.1           Payment after a Position Elimination.  If before a Change in
Control occurs the Participant’s employment with all Employers is terminated by
an Employer as a result of a position elimination, such that the Participant is
entitled to receive benefits under any position elimination and severance plan
maintained by the Company or any Affiliate, then, (a) if the Participant’s
position elimination occurs after the first calendar quarter and prior to July 1
of the calendar year and the Participant is not a Management Participant, the
Participant shall be entitled to receive for the Bonus Period that includes the
date of the Participant’s termination of employment as a result of a position
elimination the Bonus Award that would result based on the Employer’s estimate
of the Bonus Award that is reasonably likely to be payable for the entire Bonus
Period taking into account the Corporate Performance Objectives achieved during
the Bonus Period through the time of the Participant’s termination of employment
(annualized or otherwise forecasted for the entire Bonus Period considering
progress toward goals and the portion of the Bonus Period preceding the
Participant’s termination of employment compared to the entire Bonus Period),
calculated on the same basis as other similarly-situated Participants, except
that the Bonus Award for that Bonus Period shall be based solely upon the
Participant’s Compensation for that Bonus Period through the time of the
position elimination, and (b) if the Participant’s position elimination occurs
on or after July 1 and on or before December 31 of the calendar year and the
Participant is not a Management Participant, or the Participant is a Management
Participant whose position elimination occurs after the first calendar quarter
and on or before December 31 of the calendar year, the Participant shall be
entitled to receive for the Bonus Period that includes the date of the
Participant’s termination of employment as a result of the position elimination,
the Bonus Award that would result for the entire Bonus Period taking into
account the Corporate

 

9

--------------------------------------------------------------------------------


 

Performance Objectives achieved during the Bonus Period, calculated on the same
basis as other similarly-situated Participants, except that the Bonus Award for
that Bonus Period shall be based solely upon the Participant’s compensation for
that Bonus Period through the time of the position elimination.  Each
Participant described above also shall be entitled to receive any Bonus Award
payable for any Bonus Period that ended before the termination of the
Participant’s employment.  If the Participant’s position elimination occurs
after the first calendar quarter and prior to July 1 of the calendar year and
the Participant is not a Management Participant, such Bonus Award shall be paid
as soon as administratively practicable (and within thirty (30) days) following
the termination of the Participant’s employment as a result of the position
elimination and, if the Participant’s position elimination occurs on or after
July 1 and on or before December 31 of the calendar year and the Participant is
not a Management Participant, or the Participant is a Management Participant
whose position elimination occurs after the first calendar quarter and on or
before December 31 of the calendar year, such Bonus Awards shall be paid as
described above in the normal course.  Notwithstanding the foregoing, however,
such Bonus Awards shall be paid under the Plan no later than the time they would
have been paid had the Participant remained employed.

 

9.             MISCELLANEOUS

 

9.1           Unsecured General Creditor.  Participants and their beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights,
interests, or other claim in any property or assets of the Employer. Any and all
assets shall remain general, unpledged, unrestricted assets of the Employer. The
Employer’s obligation under the Plan shall be that of an unfunded and unsecured
promise to pay cash or shares of Common Stock in the future, and there shall be
no obligation to establish any fund, any security or any other restricted asset
in order to provide for the payment of amounts under the Plan.

 

9.2           Obligations to the Employer.  If a Participant becomes entitled to
a Distribution under the Plan, and, if, at the time of the Distribution, such
Participant has outstanding any debt, obligation or other liability representing
an amount owed to any Employer, then the Employer may offset such amounts owing
to it or any other Employer against the amount of any Distribution. Such
determination shall be made by the Committee. Any election by the Committee not
to reduce any Distribution payable to a Participant shall not constitute a
waiver of any claim for any outstanding debt, obligation, or other liability
representing an amount owed to the Employer.

 

9.3           Nonassignability.  Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and nontransferable. No part of a Distribution, prior to actual Distribution,
shall be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor shall it be transferable by operation of law in the event of the
Participant’s or any other persons bankruptcy or insolvency, except as set forth
in Section 9.2 above.

 

9.4           Employment or Future Pay or Compensation Not Guaranteed.  Nothing
contained in this Plan nor any action taken hereunder shall be construed as a
contract of employment or as

 

10

--------------------------------------------------------------------------------


 

giving any Participant or any former Participant any right to be retained in the
employ of an Employer or receive or continue to receive any rate of pay or other
compensation, nor shall it interfere in any way with the right of an Employer to
terminate the Participant’s employment at any time without assigning a reason
therefore.

 

9.5           Gender, Singular and Plural.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may be read as the plural and the plural as the singular.

 

9.6           Captions.  The captions to the articles, sections, and paragraphs
of this Plan are for convenience only and shall not control or affect the
meaning or construction of any of its provisions.

 

9.7           Applicable Law.  This Plan shall be governed and construed in
accordance with the laws of the State of Georgia.

 

9.8           Validity.  In the event any provision of the Plan is held invalid,
void, or unenforceable, the same shall not affect, in any respect whatsoever,
the validity of any other provision of the Plan.

 

9.9           Notice.  Any notice or filing required or permitted to be given to
the Committee shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of the Company, directed
to the attention of the President and CEO of the Company. Such notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark on the receipt for registration or certification.

 

9.10         Compliance.  No Distribution shall be made hereunder except in
compliance with all applicable laws and regulations (including, without
limitation, withholding tax requirements), any listing agreement with any stock
exchange to which the Company is a party, and the rules of all domestic stock
exchanges on which the Company’s shares of capital stock may be listed. The
Company shall have the right to rely on an opinion of its counsel as to such
compliance. No Distribution shall be made hereunder unless the Employer has
obtained such consent or approval as the Employer may deem advisable from
regulatory bodies having jurisdiction over such matters.

 

9.11         No Duplicate Payments.  The Distributions payable under the Plan
are the maximum to which the Participant is entitled in connection with the
Plan. To the extent the Participant and the Employer are parties to any other
agreements or arrangements relating to the Participant’s employment that provide
for payments of any bonuses under this Plan on termination of employment, this
Plan shall be construed and interpreted so that the Bonus Awards and
Distributions payable under the Plan are only paid once; it being the intent of
this Plan not to provide the Participant any duplicative payments of Bonus
Awards. To the extent a Participant is entitled to a bonus payment calculated
under this Plan under any other agreement or arrangement that would constitute a
duplicative payment of the Bonus Award or Distribution; to the extent of that
duplication, no Bonus Award or Distribution will be payable hereunder.

 

11

--------------------------------------------------------------------------------


 

9.12         Confidentiality.  The terms and conditions of this Plan and the
Participant’s participation hereunder shall remain strictly confidential. The
Participant may not discuss or disclose any terms of this Plan or its benefits
with anyone except for Participant’s attorneys, accountants and immediate family
members who shall be instructed to maintain the confidentiality agreed to under
this Plan, except as may be required by law.

 

9.13         Temporary Leaves of Absence.  The Committee in its sole discretion
may decide to what extent leaves of absence for government or military service,
illness, temporary disability or other reasons shall, or shall not be, deemed an
interruption or termination of employment.

 

9.14         Clawback Provision.  Notwithstanding any other provision of the
Plan, the Participant shall reimburse or return to the Employer (i) the gross
aggregate amount of any cash Distribution that the Participant previously
received under the Plan, (ii) any shares of Common Stock that the Participant
previously received under the Plan, (iii) an amount equal to any dividends the
Participant previously received with respect to any shares of Common Stock that
must be returned to the Employer and (iv) any and all other amounts the
Participant received or earned that are attributable to a Distribution under the
Plan, to the extent required under applicable law or any clawback or
compensation recoupment policy that the Employer may adopt as long as such
requirement to reimburse or return is triggered by action of the Committee or
the Board that is taken prior to a Change in Control.

 

10.          AMENDMENT AND TERMINATION OF THE PLAN

 

10.1         Amendment.  Except as set forth in Section 10.3 below, the
Committee in its sole discretion may at any time amend the Plan in whole or in
part.

 

10.2         Termination of the Plan.

 

(a)           Employer’s Right to Terminate.  Except as set forth in
Section 10.3 below, the Committee may at any time terminate the Plan, if it
determines in good faith that the continuation of the Plan is not in the best
interest of the Company and its shareholders.  No such termination of the Plan
shall reduce any Distributions already made.

 

(b)           Payments Upon Termination of the Plan.  Upon the termination of
the Plan under this Section, Awards for future Bonus Periods shall not be made. 
With respect to the Bonus Period in which such termination takes place, the
Employer will pay to each Participant the Participant’s Bonus Award, if any, for
such Bonus Period, less any applicable withholdings, only to the extent the
Committee provides for any such payments on termination of the Plan (in which
case all such payments will be made no later than the 15th day of the third
month following the end of the Bonus Period that includes the effective date of
termination of the Plan).

 

10.3         Amendment or Termination After a Change in Control. 
Notwithstanding any other provision of the Plan, the Committee may not amend or
terminate the Plan in whole or in part, or change eligibility for participation
in the Plan, on or after a Change in Control to the extent any such amendment or
termination, or change in eligibility for participation in the Plan, would
adversely affect the Participants’ rights hereunder or result in Bonus Awards
not being paid

 

12

--------------------------------------------------------------------------------


 

consistent with the terms of the Plan in effect prior to such amendment or
termination for the Bonus Period in which the termination takes place and any
prior Bonus Period.

 

11.          COMPLIANCE WITH SECTION 409A

 

11.1         Tax Compliance.  This Plan is intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be construed and
interpreted in accordance therewith. The Company may at any time amend, suspend
or terminate this Plan, or any payments to be made hereunder, as necessary to be
exempt from Section 409A of the Code. Notwithstanding the preceding, neither the
Company nor any Employer shall be liable to any Employee or any other person if
the Internal Revenue Service or any court or other authority having jurisdiction
over such matter determines for any reason that any Bonus Award or Distribution
to be made under this Plan is subject to taxes, penalties or interest as a
result of failing to comply with Section 409A of the Code. The Distributions
under the Plan are intended to satisfy the exemption from Section 409A of the
Code for “short-term deferrals.”

 

12.          CLAIMS PROCEDURES

 

12.1         Filing of Claim.  If a Participant becomes entitled to a Bonus
Award or a Distribution has otherwise become payable, and the Participant has
not received the benefits to which the Participant believes he is entitled under
such Bonus Award or Distribution, then the Participant must submit a written
claim for such benefits to the Committee within ninety (90) days of the date the
Bonus Award would have become payable (assuming the Participant is entitled to
the Bonus Award) or the claim will be forever barred.

 

12.2         Appeal of Claim.  If a claim of a Participant is wholly or
partially denied, the Participant or his duly authorized representative may
appeal the denial of the claim to the Committee. Such appeal must be made at any
time within thirty (30) days after the Participant receives written notice from
the Committee of the denial of the claim. In connection therewith, the
Participant or his duly authorized representative may request a review of the
denied claim, may review pertinent documents and may submit issues and comments
in writing. Upon receipt of an appeal, the Committee shall make a decision with
respect to the appeal and, not later than sixty (60) days after receipt of such
request for review, shall furnish the Participant with a decision on review in
writing, including the specific reasons for the decision, as well as specific
references to the pertinent provisions of the Plan upon which the decision is
based.  Notwithstanding the foregoing, if the Committee has not rendered a
decision on appeal within sixty (60) days after receipt of such request for
review, the Participant’s appeal shall be deemed to have been denied upon the
expiration of the sixty (60)-day review period.

 

12.3         Final Authority.  The Committee has discretionary and final
authority under the Plan to determine the validity of any claim. Accordingly,
any decision the Committee makes on the Participant’s appeal shall be final and
binding on all parties. If a Participant disagrees with the Committee’s final
decision, the Participant may bring suit, but only after the claim on appeal has
been denied or deemed denied. Any such lawsuit must be filed within ninety (90)
days of the Committee’s denial (or deemed denial) of the Participant’s claim or
the claim will be forever barred.

 

13

--------------------------------------------------------------------------------